Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of [INSERT DATE] by
and between Bank of Commerce Holdings, a California corporation (the “Company”),
and [INSERT NAME] (“Indemnitee”). Certain terms used herein are defined in
Section 11 of this Agreement.

 

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining liability insurance for directors, officers and key employees, the
significant increases in the cost of such insurance and the general reductions
in the coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers and key
employees to expensive litigation risks at the same time as the availability and
coverage of liability insurance has been severely limited; and

 

WHEREAS, the Company and its Subsidiaries desire to attract and retain the
services of highly qualified individuals, such as Indemnitee, and to indemnify
its directors, officers and key employees so as to provide them with the maximum
protection permitted by law.

 

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Indemnitee hereby agree as
follows:

 

1.

Indemnification

 

 

(a)

Third Party Proceedings. In connection with any Proceeding other than a
Proceeding instituted by or in the right of the Company, the Company shall
indemnify Indemnitee against any and all Expenses and Liabilities, in either
case, actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf
by reason of Indemnitee’s Corporate Status unless the Company shall establish
that Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in the best interest of the Company and/or a Subsidiary of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful. The termination of any Proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company and/or a Subsidiary of
the Company, as applicable, or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

 

(b)

Proceedings by or in the Right of the Company or a Subsidiary of the Company. In
connection with any Proceeding instituted by or in the right of the Company or
any Subsidiary of the Company, the Company shall indemnify Indemnitee against
any and all Expenses and, to the fullest extent permitted by law, amounts paid
in settlement, in each case to the extent actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf by reason of Indemnitee’s Corporate Status
unless the Company shall establish that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in the best interest of the
Company and its shareholders, except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company or any such Subsidiary in the performance
of Indemnitee’s duty to the Company or such Subsidiary unless and only to the
extent that the court in which such Proceeding is or was pending shall determine
upon application that, in view of all the circumstances of the case, Indemnitee
is fairly and reasonably entitled to indemnity for Expenses or amounts paid in
settlement and then only to the extent that the court shall determine.

 

1

--------------------------------------------------------------------------------

 

 

 

(c)

Witness Expenses. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a witness
in any Proceeding to which Indemnitee is not a party, he or she shall be
indemnified against all Expenses incurred by Indemnitee or on his or her behalf
in connection therewith.

 

2.

Advancement of Expenses; Indemnification Procedure

 

 

(a)

Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee in connection with any Proceeding referred to in Section 1(a) or
Section 1(b) of this Agreement (but not amounts actually paid in settlement of
any such Proceeding). Indemnitee hereby undertakes to repay such amounts
advanced only if, and to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized
hereby.

 

 

(b)

Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent to
his or her right to be indemnified under this Agreement, give the Company notice
in writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the Corporate Secretary of the Company and shall be
given in accordance with the provisions of Section 12(e) hereof. In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.

 

 

(c)

Procedure. Any indemnification and advances provided for in Section 1 hereof and
this Section 2 shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Company’s Articles of Incorporation or
Bylaws providing for indemnification, is not paid in full by the Company within
thirty (30) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim
and, subject to Section 8 hereof, Indemnitee shall also be entitled to be paid
for the Expenses of bringing and prosecuting such action. It shall be a defense
to any such action (other than an action brought to enforce a claim for Expenses
incurred in connection with any Proceeding in advance of its final disposition)
that Indemnitee has not met the standards of conduct which make it permissible
under applicable law for the Company to indemnify Indemnitee for the amount
claimed, but the burden of proving such defense shall be on the Company and
Indemnitee shall be entitled to receive interim payments of Expenses pursuant to
Section 2(a) hereof unless and until such defense may be finally adjudicated by
court order or judgment from which no further right of appeal exists. It is the
parties’ intention that if the Company contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the court to decide, and neither the failure of the Company (including its
Board of Directors, any committee or subgroup of the Board of Directors,
independent legal counsel, or its shareholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its shareholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

 

2

--------------------------------------------------------------------------------

 

 

 

(d)

Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of such claim to the
Company’s insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

 

 

(e)

Selection of Counsel. In the event the Company shall be obligated under Section
2(a) hereof to pay the Expenses of any Proceeding against Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by Indemnitee (which approval shall not be unreasonably withheld or
unduly delayed), upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ counsel in any such
Proceeding at Indemnitee’s expense and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded in good faith that there may be a conflict of interest
between the Company and Indemnitee in the conduct of any such defense or (C) the
Company shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the reasonable fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company.

 

3.

Additional Indemnification Rights; Nonexclusivity

 

 

(a)

Scope. Notwithstanding any other provision of this Agreement, the Company hereby
agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Articles of Incorporation, the
Company’s Bylaws, the charter documents of any Subsidiary of the Company or by
statute. In the event of any change, after the date of this Agreement, in any
applicable law, statute or rule which expands the right of a California
corporation to indemnify a member of its or a Subsidiary’s board of directors or
an officer, such changes shall be deemed to be within the purview of
Indemnitee’s rights and the Company’s obligations under this Agreement. In the
event of any change in any applicable law, statute or rule which narrows the
right of a California corporation to indemnify a member of its or a Subsidiary’s
board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement shall have
no effect on this Agreement or the parties’ rights and obligations hereunder.

 

 

(b)

Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation or Bylaws, the charter documents of any
Subsidiary of the Company, any agreement, any vote of shareholders or
disinterested members of the Company’s or a Subsidiary’s Board of Directors, the
General Corporation Law of the State of California, or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though he or she may have ceased to serve in any
such capacity at the time of any covered Proceeding.

 

4.

Partial Indemnification

 

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses and
Labilities actually or reasonably incurred by Indemnitee in any Proceeding, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses and Liabilities to which
Indemnitee is entitled.

 

3

--------------------------------------------------------------------------------

 

 

5.

Mutual Acknowledgment

 

Both the Company and Indemnitee acknowledge that in certain instances, federal
law or public policy may prohibit the Company from indemnifying its directors
and officers, and/or the directors and officers of its Subsidiaries, under this
Agreement or otherwise. For example, the Company and Indemnitee acknowledge that
the Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future in certain circumstances to
undertake with the SEC to submit the question of indemnification to a court for
a determination of the Company’s right under public policy to indemnify
Indemnitee and, in that event, Indemnitee’s rights and the Company’s obligations
hereunder shall be subject to that determination.

 

6.

Directors’ and Officers’ Liability Insurance

 

The Company shall, from time to time, make the good faith determination whether
or not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company and/or any of its Subsidiaries with coverage for
losses from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage. In all policies of director and
officer liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s and/or any of its Subsidiaries’
directors, if Indemnitee is a director; or of the Company’s and/or any of its
Subsidiaries’ officers, if Indemnitee is not a director of the Company and/or
any of its Subsidiaries but is an officer. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or if Indemnitee
is covered by similar insurance maintained by a parent or Subsidiary of the
Company.

 

7.

Severability

 

Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

8.

Exceptions

 

Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:

 

 

(a)

Excluded Acts. To indemnify Indemnitee for any acts or omissions or transactions
for which a director, officer, employee or agent may not be relieved of
liability under applicable law (including, without limitation, any applicable
federal or state banking laws or regulations);

 

4

--------------------------------------------------------------------------------

 

 

 

(b)

Claims Initiated by Indemnitee. To indemnify or advance Expenses to Indemnitee
with respect to any Proceeding initiated or brought voluntarily by Indemnitee
and not by way of defense, except with respect to Proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 317 of the
California Corporations Code, but such indemnification or advancement of
Expenses may be provided by the Company in specific cases if the Company’s Board
of Directors has approved the initiation or bringing of such Proceeding;

 

 

(c)

Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
the material assertions made by Indemnitee in such Proceeding were not made in
good faith or were frivolous;

 

 

(d)

Insured Claims. To indemnify Indemnitee for Expenses or Liabilities that have
been paid directly to Indemnitee by an insurance carrier under a policy of
officers’ and directors’ liability insurance maintained by the Company and/or
any of its Subsidiaries;

 

 

(e)

Claims under Section 16(b). To indemnify Indemnitee for Expenses or the payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Exchange Act or any similar successor statute;
or

 

 

(f)

Claims under Sarbanes-Oxley Act. To indemnify Indemnitee for any reimbursement
of the Company by Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act, or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act).

 

9.

Contribution

 

To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for Liabilities and/or Expenses, in
connection with any Proceeding relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect: (i) the relative
benefits received by the Company and its Subsidiaries and Indemnitee as a result
of the event(s) and/or transaction(s) giving cause to such Proceeding; and/or
(ii) the relative fault of the Company (and/or its Subsidiaries’ directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

 

10.

Effectiveness of Agreement

 

This Agreement shall be effective as of the date hereof and shall apply to acts
or omissions of Indemnitee which occurred prior to such date if Indemnitee was
serving in any Corporate Status at the time such act or omission occurred.

 

5

--------------------------------------------------------------------------------

 

 

11.

Definitions and Construction of Certain Phrases

 

 

(a)

As used in this Agreement:

 

“Corporate Status” means the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or any other
Enterprise.

 

“Enterprise” means the Company, any Subsidiary and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” means all direct and indirect costs (including without limitation
attorneys’ fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or
expenses) reasonably and actually incurred in connection with (i) prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding or (ii)
establishing or enforcing a right to indemnification under this Agreement, the
Company’s Articles of Incorporation or Bylaws, or applicable law or otherwise.
Expenses shall also include Expenses incurred in connection with any appeal
resulting from any Proceeding, including the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent. For the avoidance of doubt, however, Expenses shall not include any
Liabilities.

 

“Liabilities” means any losses or liabilities, including without limitation any
judgments, fines, ERISA excise taxes and penalties, penalties and amounts paid
in settlement, arising out of or in connection with any Proceeding (including
all interest, assessments and other charges paid or payable in connection with
or in respect of any such judgments, fines, ERISA excise taxes and penalties,
penalties or amounts paid in settlement).

 

“Proceeding” means any threatened, pending or completed action, derivative
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by or on
behalf of the Company or any other party, or any inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or other proceeding hereinabove listed in which Indemnitee was, is
or will be involved as a party, potential party, non-party witness or otherwise
by reason of any Corporate Status of Indemnitee, or by reason of any action
taken (or failure to act) by him or her or of any action (or failure to act) on
his or her part while serving in any Corporate Status.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

6

--------------------------------------------------------------------------------

 

 

 

(b)

For purposes of this Agreement:

 

References to the “Company” shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

References to “Subsidiary” shall include a corporation, company or other entity:

 

 

(i)

50% or more of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or

 

 

(ii)

that does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but 50% or more of
whose ownership interest representing the right to make decisions for such other
entity is,

 

now or hereafter, owned or controlled, directly or indirectly, by the Company or
one or more Subsidiaries.

 

References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company and/or any Subsidiary which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants, or beneficiaries.

 

12.

Miscellaneous

 

 

(a)

Governing Law. This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

 

 

(b)

Consent to Jurisdiction. Each party hereto irrevocably submits to the
jurisdiction of the courts of the State of California located in the County of
Sacramento for all purposes in connection with any Proceeding which arises out
of or relates to this Agreement and agrees that any action instituted under this
Agreement shall be brought only in the state courts of the State of California.

 

 

(c)

Entire Agreement; Enforcement of Rights. Except as provided in Section 3 above
and clause (i) of this Section 12, this Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions between them. Without limiting the foregoing,
if, immediately prior to the execution of this Agreement by the Company and
Indemnitee, Indemnitee and the Company were parties to a separate
indemnification agreement (a “Prior Agreement”), this Agreement shall supersede
and replace the Prior Agreement in its entirety. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement. The failure
by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.

 

 

(d)

Construction. This Agreement is the result of negotiations between and has been
reviewed by each of the parties hereto and their respective counsel, if any;
accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

7

--------------------------------------------------------------------------------

 

 

 

(e)

Notices. Any notice, demand or request required or permitted to be given under
this Agreement shall be in writing and shall be deemed sufficient when delivered
personally or sent electronically as required under Sections 20 and 21 of the
California Corporations Code, or forty-eight (48) hours after being sent by
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party’s address as set forth below or as subsequently modified by
written notice.

 

 

(f)

Counterparts. This Agreement may be executed in counterparts (by facsimile,
e-mail or other means of electronic transmission), each of which shall be deemed
an original and all of which together shall constitute one and the same
instrument. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

 

(g)

Successors and Assigns. This Agreement shall be binding upon the Company and its
successors and assigns, and inure to the benefit of Indemnitee and Indemnitee’s
heirs, legal representatives and assigns.

 

 

(h)

Subrogation. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.

 

 

(i)

Indemnification by One or More Subsidiaries. If at any time during the
application of this Agreement, Indemnitee is also party to a separate indemnity
agreement between Indemnitee and one or more of the Company’s Subsidiaries, then
Indemnitee agrees that all demands and claims for indemnification by Indemnitee
shall first be presented to, and either paid or rejected, in whole or in part,
by such Subsidiary or Subsidiaries of the Company, and that the indemnification
contained in this Agreement shall apply only to the extent that one or more of
the Subsidiaries for any reason refuses or fails to fully indemnify Indemnitee
under the terms of the applicable Subsidiary’s indemnity agreement.

 

 

(j)

No Employment Rights. Nothing contained in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

 

 

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

the company:

 

BANK OF COMMERCE HOLDINGS,

a California corporation

 

 

 

By: ________________________________

Name: [INSERT NAME]

Title: [INSERT TITLE]

 

Address:
Bank of Commerce Holdings

Attention: Corporate Secretary

1901 Churn Creek Road

Redding, CA 96002

 

[INSERT E-MAIL ADDRESS]

 

 

 

AGREED TO AND ACCEPTED:

 

INDEMNITEE:

 

 

 

By: ________________________________

Name: [INSERT NAME]

 

Address:
[INSERT ADDRESS]

[INSERT ADDRESS]

 

[INSERT E-MAIL ADDRESS]

 

9

 